Exhibit 10.1

 

LOGO [g465084st_8.jpg]

September 26, 2017

David M. Mauney, MD

[Address]

Dear David,

Thank you for considering employment with ZIOPHARM Oncology, Inc (the
“Company”). Everyone with whom you have interviewed is impressed with your
credentials and accomplishments. We believe your training and experience will
make you a tremendous asset at this exciting time in the company’s development.
I am pleased, therefore, to formally offer you the position of EVP and Chief
Business Officer reporting to the CEO, Laurence J. N. Cooper, M.D., Ph.D.

Details of this offer and compensation are as follows:

 

  •   Your semi-monthly salary will be $16,666.67 ($400,000 if annualized). You
will be scheduled for an annual performance review.

 

  •   You will be eligible for a discretionary performance bonus potential of up
to 35% of your base salary.

 

  •   You will be entitled to all company benefits outlined in the accompanying
Benefits Overview. Additional questions regarding the benefits can be directed
to me at [phone number].

 

  •   You will be entitled to accrue paid vacation at the rate of 4 weeks per
year.

 

  •   Subject to the approval of the Board of Directors of the Company, you will
be eligible for an inducement stock option grant of 500,000 shares. Any such
options will be granted on the later of the date on which you commence
employment with the Company or the date of board approval will be evidenced by a
stock option agreement. Options will vest, in (3) equal annual installments on
the anniversary of the Vesting Commencement Date, subject to your continuous
service with the Company through each vesting date in accordance with that
agreement and the Company’s 2012 stock option plan. In addition, the Award will
vest in full in the event of a Change in Control and the subsequent termination
of your employment without Cause.

 

  •   You will be eligible for Severance in the amount of 50% of your current
annual base salary if your employment is terminated by the Company other than
for Cause.

 

  •   Please note that this offer is contingent upon the successful completion
of an employment background check. We require that all ZIOPHARM Oncology, Inc.
employees have a completed employment background check on file.



--------------------------------------------------------------------------------

As with all ZIOPHARM employees, this is employment at-will and may be terminated
by either party at any time, for any reason, without previous notice. This offer
letter is not an employment contract and should not be construed as a contract;
ZIOPHARM has the right to change or modify the terms of your employment at any
time. No supervisor or other representative of the Company, except our CEO, has
any authority to enter into any type of employment agreement with any employee.
Any employment agreement entered into by ZIOPHARM must be in writing.

Enclosed, please find an Invention, Non-Disclosure and Non-Competition Agreement
for your review. You will be required to sign this agreement upon commencement
of your employment with ZIOPHARM. If you have any questions regarding this
agreement, please do not hesitate to contact me.

Please indicate your acceptance of the terms of this offer by signing and
returning one copy of this letter by scan/email (                ) or by mail
(Attn: Lynn Ferrucci, One First Ave., Parris Building #34, Navy Yard Plaza,
Boston, MA 02129) by Tuesday, September 26, 2017. We are planning on a start
date of September 28, 2017 and agree that you will need to assist with the
transition from your current position for a period of about six (6) months for
approximately an hour a week. David, we all look forward to welcoming you as a
member of the ZIOPHARM team!

Sincerely,

/s/ Lynn M. Ferrucci

Lynn M. Ferrucci

SVP, Human Resources

I agree to the terms of employment as outlined above:

 

/s/ David Mauney, MD                                                           
  9/26/17 David Mauney, MD     Date